Citation Nr: 9927366	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-17 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for 
osteoarthritis, right knee, with postoperative residuals, 
right medial meniscectomy, status post total knee 
arthroplasty, currently evaluated as 60 percent disabling.

2.  Evaluation of low back disorder with x-ray findings of 
degenerative changes, currently evaluated as 10 percent 
disabling.

3.  Evaluation of gastroenteritis, currently evaluated as 
10 percent disabling.

4.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1953 to May 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 1997 and January 1998 rating 
decisions of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the January 1997 
rating decision, the RO had effectuated the Board's grating 
of service connection for low back disorder and 
gastroenteritis as secondary to service-connected 
osteoarthritis, right knee, with postoperative residuals, 
right medial meniscectomy, status post total knee 
arthroplasty and assigned 10 percent disability evaluations 
for each disability, with which the appellant has disagreed.  
In the January 1998 rating decision, the RO continued the 
60 percent evaluation for osteoarthritis, right knee, with 
postoperative residuals, right medial meniscectomy, status 
post total knee arthroplasty and denied a total rating for 
compensation based upon individual unemployability.

In a January 1999 rating decision, the RO denied service 
connection for depressive disorder, not otherwise specified.  
The claim for service connection for depressive disorder, not 
otherwise specified has not been the subject of a notice of 
disagreement, a statement of the case, or a substantive 
appeal and absent such, the Board does not have jurisdiction 
over this issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993).

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1998).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court")) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The appellant is at the maximum schedular evaluation for 
the right knee.

2.  Low back disorder with x-ray findings of degenerative 
changes is currently manifested by no more than mild or 
slight functional impairment.

3.  Gastroenteritis is currently manifested by stomach flare-
ups once a month.  

4.  Service connection is currently in effect for 
osteoarthritis, right knee, with postoperative residuals, 
right medial meniscectomy, status post total knee 
arthroplasty, currently evaluated as 60 percent disabling; 
right knee scars due to surgery, currently evaluated as 
0 percent disabling; gastroenteritis, currently evaluated as 
10 percent disabling; and low back disorder with x-ray 
findings of degenerative changes, currently evaluated as 
10 percent disabling.

5.  The appellant possesses a high school education and two 
years of college.  He states he last worked in 1992 as a 
farmer.  

6.  The service-connected disabilities are not of sufficient 
severity as to prevent the appellant from engaging in some 
form of substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The appellant has not submitted a claim as to an 
increased evaluation for osteoarthritis, right knee, with 
postoperative residuals, right medial meniscectomy, status 
post total knee arthroplasty upon which relief may be 
granted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  Low back disorder with x-ray findings of degenerative 
changes is no more than 10 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Part 4, Diagnostic Code 5293 (1998).

3.  Gastroenteritis is no more than 10 percent disabling.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7319 (1998).

4.  The appellant does not have service-connected 
disabilities which are sufficient to produce unemployability 
without regard to advancing age.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 3.340, 4.16 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations

A.  Right knee

In August 1993, the appellant underwent a right total knee 
replacement.  In an October 1993 rating decision, the RO 
assigned a 100 percent evaluation for the one year following 
implantation of prosthesis and assigned a 30 percent 
disability evaluation thereafter.  See 38 C.F.R. Part 4, 
Diagnostic Code 5055 (1998).  The Board notes that a 
60 percent evaluation for osteoarthritis, right knee, with 
postoperative residuals, right medial meniscectomy, status 
post total knee arthroplasty was granted by means of a 
December 1996 Board decision and effectuated in a January 
1997 rating decision. 

The Board notes that under Diagnostic Code 5055, the maximum 
schedular evaluation for right knee replacement is 
60 percent, see 38 C.F.R. Part 4, Diagnostic Code 5055 
(1998), which is the evaluation that is currently assigned to 
the appellant's osteoarthritis, right knee, with 
postoperative residuals, right medial meniscectomy, status 
post total knee arthroplasty.  The 100 percent evaluation 
under Diagnostic Code 5055 is assigned only for the one-year 
period following implantation of a prosthesis.  See id.  The 
Board further notes that amputation of the middle or lower 
thirds of a leg warrants no more than a 60 percent 
evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 5162 
(1998).  Thus, an evaluation in excess of 60 percent for the 
appellant's osteoarthritis, right knee, with postoperative 
residuals, right medial meniscectomy, status post total knee 
arthroplasty, would violate the amputation rule, which states 
that the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  See 
38 C.F.R. §§ 4.68; Diagnostic Code 5162 (1998).

Thus, the appellant cannot obtain an evaluation in excess of 
60 percent for his osteoarthritis, right knee, with 
postoperative residuals, right medial meniscectomy, status 
post total knee arthroplasty.  A further discussion of the 
facts would serve no useful purpose, since there is no legal, 
"actual or potential" entitlement to an increased 
evaluation for the right knee.  Mintz v. Brown, 6 Vet. App. 
277, 283 (1994).  The Court has held that in a case where the 
law, as opposed to the facts, is dispositive of the claim, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The Board finds that the appellant's 
claim for an evaluation in excess of 60 percent for 
osteoarthritis, right knee, with postoperative residuals, 
right medial meniscectomy, status post total knee 
arthroplasty, lacks legal merit.

B.  Low back disorder and gastroenteritis

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims for 
evaluations in excess of 10 percent each for low back 
disorder with x-ray findings of degenerative changes and 
gastroenteritis are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  That is, where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The Board has continued the issues as "evaluation 
for low back disorder with x-ray findings of degenerative 
changes" and "evaluation for gastroenteritis" since 
service connection has been granted, and the appellant seeks 
higher evaluations.  The appellant is not prejudiced by this 
naming of the issues as the law and regulations governing the 
evaluations of the disabilities are the same regardless of 
how the issue has been phrased.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned as to either 
disability.  The Board concludes that neither disability has 
not significantly changed and uniform evaluations are 
appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

Service connection for low back disorder with x-ray findings 
of degenerative changes and gastroenteritis was granted as 
being due to or the result of the service-connected 
osteoarthritis, right knee, with postoperative residuals, 
right medial meniscectomy, status post total knee 
arthroplasty in a December 1996 Board decision and 
effectuated in a January 1997 rating decision.  Each 
disability was assigned a 10 percent evaluation.  The 
appellant claims that his service-connected disabilities 
warrant more than the 10 percent evaluations assigned.

The appellant underwent a VA examination in May 1995.  He 
reported that he had been diagnosed with an ulcer when he was 
28 years old.  The appellant stated that he tried to avoid 
eating meat and that he did not eat spicy or greasy foods.  
He stated that his stomach would flare up as a result of the 
medication he was on, which was Motrin.  He stated that he 
was on 600 milligrams of Motrin three times per day.  His 
last flare-up with his stomach was two weeks ago.  The 
appellant stated that his stomach would flare up at least 
once a month.  Upon physical examination, the VA examiner 
stated that the appellant weighed 199 pounds, with his 
maximum weight in the last year of 185.  The VA examiner 
stated that the appellant was well developed and well 
nourished.  Abdomen revealed mild epigastric tenderness and 
no rebound tenderness.  Bowel sounds were normoactive.  An 
upper gastrointestinal series taken at that time was 
unremarkable.  The diagnosis was peptic ulcer disease by 
history.  The VA examiner stated that the appellant had no 
evidence of peptic ulcer disease nor inflammation at the 
present time per the upper gastrointestinal series.  She 
stated that the appellant, by history, had symptoms 
consistent with gastroenteritis when he took is arthritis 
medication.  She stated that the drugs the appellant was on 
were known to cause gastroenteritis and peptic ulcer disease.

In a May 1995 VA examination report, the appellant reported 
some back pain.  The VA examiner noted that the appellant 
pointed to the right buttocks in the muscle area of the 
gluteus.  The appellant reported that he ached more with 
weather change but that it was getting worse.  The VA 
examiner stated that the appellant had flexion of the lumbar 
spine to 80 degrees and extension to 10 degrees.  Lateral 
bending to the left increased pain in the right sacroiliac 
area in the gluteus muscle area.  There was no evidence of 
kyphosis or scoliosis.  The impression was low back pain, 
probably mechanical.  X-rays taken of the lumbar spine at 
that time revealed degenerative disc disease at the L4-L5 
level with slight narrowing of the disk space.  The heights 
of the remaining vertebrae and intervertebral spaces were 
well preserved.  Some degenerative changes were seen in the 
facet joint at the L5-S1 level.

In December 1997, the appellant underwent a VA examination.  
The appellant reported that he was unable to eat meat, dairy 
foods, or greasy foods.  He denied a history of nausea or 
vomiting.  The appellant stated that when he took Motrin, he 
would take it on a full stomach to avoid aggravating his 
stomach.  He reported that he did not take it as often as 
prescribed because of the stomach pain associated with it.  
Upon physical examination, the appellant weighted 203 with 
the maximum weight in the last year of 195.  The VA examiner 
stated that the appellant was well developed and well 
nourished.  Abdomen revealed or organomegaly nor masses.  He 
had mild left lower quadrant tenderness. There was no rebound 
tenderness.  Bowel sounds were normoactive.  The upper 
gastrointestinal series taken at that time revealed that the 
stomach appeared unremarkable.  There was a mild deformity 
involving the duodenal bulb, which was noted to be possibly 
related to previous peptic disease.  The duodenal sweep and 
the visualized portion of the small bowel were unremarkable.  
The diagnoses entered were dyspepsia, with mild reflux; mild 
deformity of duodenal bulb probably secondary to old peptic 
ulcer disease; and lactose intolerance, by history.

On the orthopedic portion of the December 1997 VA 
examination, he reported that his low back pain was getting 
worse.  He stated that he would take Motrin for the pain, but 
that it would upset his stomach.  He reported numbness down 
the posterior aspect of the right thigh with prolonged 
sitting.  The VA examiner stated that the appellant stood 
erect with a level pelvis and no scoliosis.  He had 
60 degrees of flexion, 20 degrees of extension, and 
25 degrees of left and right lateral bending.  The VA 
examiner noted that normal range of motion was 60 degrees 
flexion, 25 degrees extension, and 25 degrees lateral 
bending.  The VA examiner stated that the appellant had no 
tenderness over the spinous process.  Straight leg raising 
was limited to 70 degrees bilaterally by hamstring tightness.  
The deep tendon reflexes were active in the left knee and 
both ankles.  The appellant could walk on his heels and toes.  
The VA examiner stated that he could detect no sensory loss 
in the lower extremities.  There was no evidence of atrophy 
present.  X-rays taken of the lumbar spine revealed slight 
narrowing of L4-L5 with osteophyte formation.  The appellant 
had considerable subchondral sclerosis in the posterior 
elements of L5-S1 suggestive of facet joint arthritis.  He 
had minute osteophytes at several levels in the lumbar spine 
without subchondral sclerosis or narrowing of the adjacent 
disc.  The impression was degenerative disc disease, L4-L5.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

1.  Low back disorder

An evaluation of 10 percent is warranted when limitation of 
motion of the lumbar spine is slight; 20 percent when 
limitation of motion is moderate, and 30 percent when 
limitation of motion is severe.  38 C.F.R. Part 4, Diagnostic 
Code 5292 (1998).  Mild intervertebral disc syndrome warrants 
a 10 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
5293 (1998).  Moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent evaluation.  Id.  
Evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warrants a 40 
percent evaluation.  Id.  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief warrants a 60 
percent evaluation.  Id.  

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent.  The appellant's low back disorder with 
x-ray findings of degenerative changes is no more than mildly 
or slightly disabling.  In May 1995, the appellant's range of 
motion revealed 80 degrees flexion and 10 degrees extension.  
There was increased pain to the right sacroiliac area with 
left lateral bending.  There was no evidence of kyphosis or 
scoliosis.  X-rays revealed both degenerative disc disease 
and degenerative joint disease.  In December 1997, the 
appellant had 60 degrees flexion, 20 degrees extension, and 
25 degrees of left and right lateral bending.  There was no 
tenderness over the spinous process.  The appellant reported 
some numbness in his right thigh with prolonged sitting.  
Straight leg raising was limited to 70 degrees bilaterally 
because of hamstring tightness.  X-rays showed degenerative 
disc disease at L4-L5.  Deep tendon reflexes were active in 
the left knee and both ankles.  There was no motor weakness 
or sensory loss detected in the lower extremities.

Thus, as to an evaluation under Diagnostic Code 5292, the 
preponderance of the evidence shows that the appellant has no 
more than slight limitation of motion.  See 38 C.F.R. Part 4, 
Diagnostic Code 5292.  As stated above, flexion has been 
60 degrees or 80 degrees and extension has been 20 degrees or 
10 degrees.  In December 1997, the appellant's lateral 
bending was 25 degrees to the right and to the left.  The VA 
examiner noted in the December 1997 VA examination report 
that normal range of motion was 60 degrees flexion, 
20 degrees extension, and 25 degrees lateral bending.  As to 
Diagnostic Code 5293, the appellant has reported numbness in 
his right leg with prolonged sitting.  He has not reported 
muscle spasms.  In December 1997, the VA examiner stated that 
deep tendon reflexes were active in the left knee and both 
ankles.  There was no motor weakness or sensory loss detected 
in the lower extremities.  Based on the evidence of record, 
the appellant's low back disorder with x-ray findings of 
degenerative changes is no more than mild and thus no more 
than 10 percent disabling.  See 38 C.F.R. Part 4, Diagnostic 
Code 5293.

Higher evaluations under Diagnostic Codes 5292 or 5293 are 
not warranted.  The appellant's range of motion has not been 
shown to be any more than slight.  See 38 C.F.R. Part 4, 
Diagnostic Code 5292.  Further, the evidence of record has 
not shown that the appellant suffers from recurrent symptoms 
of intervertebral syndrome, such as sciatic neuropathy, 
muscle spasm, absent ankle jerk, to warrant a 20 percent 
evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 5293.  In 
fact, the appellant had ankle jerk bilaterally, and there was 
no motor weakness or sensory loss detected in the lower 
extremities.  Based on the record, the appellant's low back 
disorder with x-ray findings of degenerative changes is no 
more than 10 percent disabling.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5292, 5293.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
In May 1995, the appellant had 80 degrees of flexion and 
10 degrees of extension.  In December 1997, he had 60 degrees 
of flexion, 20 degrees of extension, and 25 degrees of 
lateral bending on the right and on the left.  The appellant 
had no tenderness over the spinous process.  The Board finds 
that such functional impairment is indicative of no more than 
mild or slight functional impairment due to pain or any other 
factor and thus no more than a 10 percent evaluation is 
warranted.  The evidence of record establishes that the 
actual limitation of motion and the functional equivalent of 
limitation of motion are identical and are no more than mild 
or slight.

The appellant is competent to report his symptoms; however, 
to the extent that he has described chronic pain, the medical 
findings do not support his contentions.  In December 1997, 
the VA examiner stated that there was no tenderness over the 
spinous process.  The Board attaches greater probative weight 
to the clinical findings of a skilled, unbiased professional 
than to the appellant's statements, even if sworn, in support 
of a claim for monetary benefits.  Taking the appellant's 
contentions into account and the medical findings, an 
evaluation in excess of 10 percent is not warranted.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b) (West 1991).

2.  Gastroenteritis

Gastroenteritis has been rated by analogy to irritable colon 
syndrome.  A mild disorder, with disturbances of bowel 
function and occasional episodes of abdominal distress 
warrants a noncompensable evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 7319 (1998).  A moderate disability with 
frequent episodes of bowel disturbance and abdominal distress 
warrants a 10 percent evaluation.  Id.  A severe disability, 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress, warrants a 30 
percent evaluation.  Id.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent.  In May 1995, the appellant reported 
that he would have stomach flare-ups about once a month and 
that he had not had a flare-up with his stomach in two weeks.  
Examination of the abdomen revealed mild epigastric 
tenderness and no rebound tenderness.  Bowel sounds were 
normoactive.  In December 1997, the appellant noted that he 
would take Motrin on a full stomach so that it would not 
aggravate his stomach.  He denied history of nausea and 
vomiting.  He stated that he took Motrin less than prescribed 
because of the stomach pain associated with it.  Examination 
revealed that the abdomen had no organomegaly nor masses.  He 
had mild left lower quadrant tenderness, and there was no 
rebound tenderness.  Bowel sounds were normoactive.  The 
appellant has reported that he has stomach flare-ups once a 
month.  Such symptoms do not warrant any more than a 
10 percent evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 
7319.

An evaluation in excess of 10 percent is not warranted.  The 
appellant has not shown that he has a severe disability of 
diarrhea with more or less constant abdominal stress.  The 
appellant has stated only that he has stomach flare-ups once 
a month.  The Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent.  
See id.

The Board notes that an upper gastrointestinal series 
revealed evidence of old peptic ulcer disease; however, there 
has been no evidence of active peptic ulcer disease, which 
would not warrant an evaluation in excess of 10 percent.  See 
38 C.F.R. Part 4, Diagnostic Code 7305 (1998).

The appellant is competent to report his symptoms however, to 
the extent that he has claimed that his gastroenteritis is 
was worse than the 10 percent disability evaluation assigned, 
the medical findings do not support his contentions.  The 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
appellant's statements, even if sworn, in support of a claim 
for monetary benefits.  Even accepting the appellant's 
contentions of stomach flare-ups once a month, an evaluation 
in excess of 10 percent would not be warranted.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b) (West 1991).

II.  Individual unemployability

The appellant contends that due to the severity of his 
service-connected disabilities, he has been unable to obtain 
or maintain gainful employment.

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (1998).  The provisions of 
38 C.F.R. § 4.16(a) (1998), establish, in pertinent part, 
that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than the total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

For the purposes of one 60 percent disability, disabilities 
of common etiology or affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, or 
neuropsychiatric, will be considered as one disability.  
38 C.F.R. § 4.16.  Where those percentages are not met, a 
total rating can be granted if the disabilities render the 
veteran unemployable, that is, incapable of maintaining 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (1998).

Service connection is currently in effect for osteoarthritis, 
right knee, with postoperative residuals, right medial 
meniscectomy, status post total knee arthroplasty, currently 
evaluated as 60 percent disabling; right knee scars due to 
surgery, currently evaluated as 0 percent disabling; 
gastroenteritis, currently evaluated as 10 percent disabling; 
and low back disorder with x-ray findings of degenerative 
changes, currently evaluated as 10 percent disabling.  The 
appellant's combined disability evaluation is 70 percent.  
The appellant meets the requirements set forth in 38 C.F.R. 
§ 4.16(a).

In February 1997, the appellant's total knee replacement was 
noted to be doing well and that the appellant had 
intermittent pain.  Upon physical examination, the 
appellant's right knee was nontender to range of motion and 
had full range of motion.  The VA examiner stated that x-rays 
revealed that the right knee "look[ed] good."

The appellant underwent a VA examination in December 1997.  
The appellant reported that since the surgery for his total 
knee replacement, he had had intermittent soreness in the 
right knee.  Upon physical examination of the right knee, the 
VA examiner stated that the appellant had anterior, lateral, 
and medial scars.  He had full extension and 120 degrees of 
flexion.  He had mild retropatellar crepitation.  There was 
no swelling or effusion.  With the knee flexed at 30 degrees, 
he had slight laxity to medial lateral stressing.  His 
anterior drawer test was slightly positive.  The VA examiner 
noted that he could not detect any motor weakness or sensory 
loss in the lower extremities and that there was no atrophy 
present.  X-rays of the right knee revealed that he had a 
three-part total knee replacement with no evidence of 
loosening.  It was noted to be well aligned.

The appellant underwent psychological testing in November 
1998.  The appellant reported that in a typical day, he would 
visit his neighbors and friends, ride around town, feed his 
farm animals, listen to the radio, go rabbit hunting, and do 
house work and yard work.  

The examination reports as to the appellant's low back 
disorder with x-ray findings of degenerative changes and 
gastroenteritis are layed out above and need not be restated.

The evidence in favor of the appellant's claim includes the 
fact that his service-connected osteoarthritis, right knee, 
with postoperative residuals, right medial meniscectomy, 
status post total knee arthroplasty is currently evaluated as 
60 percent disabling and that he has two additional 
disabilities as to his lumbar spine and gastrointestinal 
system, which are both compensable.  His total combined 
evaluation is 70 percent.  Such a combined evaluation is 
indicative of serious impairment.  His implied statements 
that his service-connected disabilities prevent him from 
working is evidence in favor of a total rating for 
compensation based upon individual unemployability.
The Court has stated that for a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor which takes the appellant's case outside 
the norm of a veteran with the same combined disability 
evaluation.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
citing 38 C.F.R. §§ 4.1, 4.15.  In that case, the Court noted 
that the appellant had a combined evaluation of 80 percent and 
that the Board's denial of a total rating for compensation 
based upon individual unemployability was plausible because 
there were no circumstances in the record that placed the 
veteran in a different category than an other veteran so 
rated.  Id. citing Gilbert v. Derwinski, 1 Vet. App. 49, 52-53 
(1990).

Here, in the appellant's VA Form 21-8940, Veteran's 
Application for Increased Compensation Based Upon 
Unemployability, he stated that he was a farmer and was self 
employed.  The appellant stated that he last worked in 1992.  
The sole fact that the appellant is unemployed or has 
difficulty obtaining employment is not enough for VA to grant 
a total rating for compensation based upon individual 
unemployability.  See Van Hoose, 4 Vet. App. at 363.  The 
question is whether the appellant is capable of performing 
the physical and mental acts required by employment, not 
whether the appellant can find employment.  Id. citing 
38 C.F.R. § 4.16(a).

When all the evidence is assembled, which includes all the 
evidence laid out above, the Board is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
appellant has not worked since 1992.  However, it must be 
pointed out that the appellant has a high school education 
and two years of college.  There has been no opinion from a 
competent professional that the appellant is unable to work 
because of his service-connected disabilities.  Although the 
appellant believes that his service-connected disabilities 
prevent him from working, the Board believes that the 
preponderance of the evidence has shown otherwise.  The 
medical evidence has established that the appellant is 
mobile.  The VA examination conducted in December 1997 
revealed that the appellant's right knee was doing well.  He 
had full extension and 120 degrees of flexion.  The VA 
examiner noted that the appellant walked with a slow, 
nonspecific limp.  The appellant was able to walk on his 
heels and toes, and the VA examiner noted that he could not 
detect any motor weakness or sensory loss in the lower 
extremities.  There was no evidence of atrophy present.

The Board must note that at the time of the November 1998 
psychological evaluation, the appellant reported that he 
visited his neighbors and friends, rode around town, fed his 
farm animals, went rabbit hunting and did house and yard 
work.  The appellant has impliedly claimed that he cannot 
work as a farmer, yet he feeds his animals, goes rabbit 
hunting, and does house and yard work, all of which require 
mobility.  The Board finds that the appellant's implied 
statements that he cannot work because of his service-
connected disabilities are outweighed by the medical evidence 
and his own statements, as reported by the VA psychologist.  
The medical evidence has established that the appellant is 
mobile.  

The appellant has not brought forth evidence that establishes 
that he is not capable of performing the physical and mental 
acts required by employment as a farmer.  The appellant has 
made an implied statement that he cannot obtain or maintain 
gainful employment by simply submitting the VA Form 21-8940, 
Veteran's Application for Increased Compensation Based Upon 
Individual Unemployability.  The Board is aware of the 
appellant's total combined evaluation of 70 percent; however, 
the appellant has not stated how his service-connected 
disabilities cause him to be unable to secure or follow 
substantially gainful employment.  The Board cannot find 
evidence in the record which would warrant the grant of a 
total rating for compensation based upon individual 
unemployability.

The Board finds that the preponderance of the evidence 
establishes that the appellant is not unemployable due to his 
service-connected disabilities.  Accordingly, a total rating 
for compensation on the basis of individual unemployability 
is not warranted.  38 U.S.C.A. § 5107.



ORDER

Increased evaluations for (1) osteoarthritis, right knee, 
with postoperative residuals, right medial meniscectomy, 
status post total knee arthroplasty; (2) low back disorder 
with x-ray findings of degenerative changes; and (3) 
gastroenteritis are denied.  Entitlement to a total rating 
based on individual unemployability is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

